Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 6 recites “An adhesive formed from the composition according to claim 1”.  This claim depends from claim 1, wherein claim 1 recites adhesive composition.  It is submitted that the adhesive composition as recited in claim 1 would be recognized by one of ordinary skill in the art as adhesive.  Therefore, claim 6 recitation fails to further limit the subject matter of claim 1. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al.(WO 2018105673 A1; US 20190322911 A1 to Yakeya et al. is relied upon as English equivalent document in the rejection) in view of Dodge et al. (US 20130202885 A1) and as evidence by Lee et al. (US 20210122848 A1) and Kitano et al. (US 20130023615 A1). 



The acrylic polymer of Hashimoto is formed using methoxyethyl acrylate (MEA) and 2-hydroxyethyl acrylate (HEA)  (0187).  It is submitted that Hashimoto and applicant disclose identical first monomers i.e. MEA. See Table 1 of US Patent Application Publication No. 20200270490 A1 of the present application (“the published application”).  Accordingly, MEA as disclosed by Hashimoto equates to the claimed first monomer. Further, given that Hashimoto discloses identical monomer as applicant, the monomer (MEA) of Hashimoto would intrinsically have the claimed solubility parameter of 9.8 or more.  Furthermore, Hashimoto as set forth previously and applicant disclose identical second monomers i.e. HEA (0029 of the published application).  Accordingly, HEA of Hashimoto equates to the claimed second monomer.  

As to claim 1 limitation of the solubility parameter (SP) of the (meth)acrylic polymer of 10.0 (cal/cm3)0.5 as claimed, it is submitted that Hashimoto does not explicitly disclose claimed SP value  It is submitted that SP value of a (meth)acrylic polymer is calculated using the following equation: Sum [(mole fraction of a monomer) * (SP value of the homopolymer of the monomer)]. This is evidence by 0083 and 0088 of Kitano.  It is submitted that MEA has SP value of 10.2 (see Table 1 of the published application).  Further, HEA has SP value of 14.1. See 0161 of evidence reference of Lee et al.  The (meth)acrylic polymer of Hashimoto contains 95 mass% of MEA and 5 mass% of HEA (0187).  Moreover, it is submitted that MEA has a molecular weight of 130.14 g/mol and SP value of the (meth)acrylic polymer of Hashimoto is 10.42. Alternatively, it is submitted that Hashimoto discloses that the monomers that form the (meth)acrylic polymer of Hashimoto should have SP value of at least 9.9 of the homopolymer so that the vinyl polymer can be segregated more easily in the surface of the resulting PSA layer (0085, 0089, and 0099). As such, it would have been obvious to form a (meth)acrylic polymer from monomers having SP value of at least 9.9, so as to provide overall (meth)acrylic polymer having SP value as claimed, so that the vinyl polymer can be segregated more easily in the surface of the resulting PSA layer.

As to claims 1 and 4, the difference between the claimed invention and the prior art of Hashimoto is that Hashimoto is silent as to disclosing modified polyolefin as claimed. 

Dodge discloses a pressure sensitive adhesive (PSA) composition comprising a first polymer that is acrylate polymer or copolymer and a second polymer selected from the group consisting of ethylene-acrylic acid copolymer (modified polyolefin of claims 1 and 4), oxidized polyethylene, oxidized EVA copolymer, maleated polyolefin, and combination thereof (0007 and abstract).  Further, Dodge discloses that ethylene acrylic acid copolymers are used for numerous applications e.g. as adhesives, coatings, and as inks (0052). Moreover, Dodge discloses that adhesive containing AC-5120 wax 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use any of the second polymers disclosed by Dodge including the ethylene acrylic acid copolymer and use it in the adhesive composition of Hashimoto, motivated by the desire to form adhesive composition that has improved shear resistance. 

As to claim 3, Hashimoto further discloses that the (meth)acrylic polymer can include a monomer unit having SP value of at least 9.9 (0099).  Further, as example of the monomer, Hashimoto discloses vinyl monomers such as  acrylamide (nitrogen containing second monomer) (0097).  Hashimoto further discloses that one or two or more of these monomers can be used (0097).  

As to claim 5, Hashimoto discloses that the adhesive composition contains glycidyl compounds having two or more glycidyl groups (epoxy group) as curing agent (0120 and 0122).

As to claims 6 and 7, Hashimoto discloses adhesive sheet comprising a PSA layer formed on a substrate (0150).



Dodge discloses PSA sheet comprising plastic films such as polypropylene films (polyolefin), ethylene/propylene copolymer (polyolefin) films, polyester films etc. as a support (0063-0064).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the substrates disclosed by Dodge including the polypropylene films and the ethylene/propylene copolymer films, and use it in the invention of Hashimoto motivated by the desire to form PSA sheet of Hashimoto using polyolefin substrates. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
March 15, 2022